fredric a gardner petitioner v commissioner of internal revenue respondent elizabeth a gardner petitioner v commissioner of internal revenue respondent docket nos 14877-13l 2940-14l filed date ps husband and wife marketed and promoted a plan involving the use of entities known as corporations sole the internal_revenue_service irs determined this plan to be an abusive_tax_shelter agreeing with the irs the u s district_court for the district of arizona district_court found that ps sold more than of these plans and engaged in con- duct that violated the provisions of sec_6700 in that they made false fraudulent statements as to the availability of tax benefits that could be derived therefrom the district_court enjoined ps from further promoting this plan and ordered ps to provide the irs with a list identifying all pur- chasers thereof subsequently the irs assessed a dollar_figure penalty pursuant to sec_6700 against each p for although the activities which the irs determined to be in vio- lation of sec_6700 occurred in and after ps failed to pay the assessed penalties the irs com- menced collection actions lien and proposed levy actions ps challenged the appropriateness of these collection actions before different irs settlement officers each settlement these cases were consolidated for trial briefing and opinion by order of the court dated date united_states tax_court reports officer refused to discuss the existence amount of the under- lying sec_6700 penalty each irs settlement officer sustained the lien and proposed levy action thereafter ps each sought judicial review of the settlement officer’s deter- mination pursuant to sec_6330 held pursuant to r’s concession ps may contest in this court the existence amount of the underlying sec_6700 penalties held fur- ther on the basis of the findings of the district_court ps are collaterally estopped from disputing that they engaged in activities in violation of the provisions of sec_6700 r established at trial that ps sold the corporation sole plan to no fewer than individuals thus r established that ps were liable for the underlying sec_6700 penalties held further the sec_6700 penalty is imposed on the pro- moter of the plan arrangement and is based on the promoter’s actions not the purchaser’s actions the sec_6700 pen- alty is applicable even if the purchaser does not rely on the plan arrangement or does not underreport his her federal_income_tax held further sec_6700 penalties are not assessed for discrete taxable years but rather for conduct and transactions that may occur over one or more taxable years r’s designation of as the tax period of imposition was for cogent administrative reasons and did not prejudice ps ps were afforded in this court a meaningful and full opportunity to contest the amounts of the assessed sec_6700 pen- alties held further the irs settlement officers did not abuse their discretion in sustaining the irs lien and proposed levy actions fredric a gardner and elizabeth a gardner pro sese doreen marie susi derek s pratt j rob gordon and rachael j zepeda for respondent jacobs judge fredric a gardner and elizabeth a gardner petitioners or gardners are husband and wife they marketed and promoted a plan or arrangement involving the use of trusts limited_liability companies llcs and entities known as corporations sole which the internal_revenue_service irs determined to be an abusive_tax_shelter agreeing with the irs the u s district_court for the district of arizona district_court determined that the gardners had engaged in conduct in violation of sec_6700 by making statements as to the availability of tax bene- fits that they knew or had reason to know were false or fraudulent and enjoined them from promoting their plan in the future united_states v gardner no cv05-3073-pct- gardner v commissioner ehc wl d ariz date aff ’d 457_fedappx_611 9th cir the district_court among other matters ordered the gardners to provide the irs with a list identifying all per- sons who had purchased their corporation sole plan after receiving the list the irs assessed a dollar_figure penalty pursu- ant to sec_6700 against each petitioner after the gard- ners failed to pay the assessed penalties the irs commenced collection actions specifically filing a notice of lien and pro- posing levies against the gardners’ property the gardners challenged the appropriateness of these actions separately before different irs settlement officers each settlement officer sustained the irs’ collection action thereafter the gardners timely sought review of those determinations in this court pursuant to sec_6330 the issues for decision are whether each petitioner is liable for the assessed dollar_figure sec_6700 penalty and whether the irs settlement officers abused their discretion in sustaining the irs’ lien against mr gardner and in deter- mining that the irs’ proposed levy actions against both gardners could proceed all section references are to the internal_revenue_code_of_1986 code as amended and in effect at all relevant times and all rule references are to the tax_court rules of prac- tice and procedure findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the accompanying exhibits are incor- porated herein by this reference at the time they filed their petitions petitioners resided in arizona i petitioners mr gardner attended kent state university from to where he studied business and accounting and took at least one tax course both during and after college mr gardner worked in finance in mr gardner became a we also have relied on certain facts set forth in district judge earl h carroll’s order in united_states v gardner no cv05-3073-pct-ehc wl d ariz date and gardner v commis- sioner tcmemo_2013_67 appeal filed 9th cir date united_states tax_court reports certified estate planner and a financial planner he holds himself out as an accountant with special training in busi- ness and charitable planning mrs gardner attended the paralegal institute of arizona she refers to herself as a cer- tified paralegal from through both petitioners attended christ for the nations bible college in dallas texas where each received an associate’s degree in theology after graduation they moved to arizona where they became ministers and operated a christian bookstore after several years in oper- ation the bookstore encountered financial and tax difficulties which ultimately resulted in the irs’ assessing tax_liabilities against each petitioner individually the gardners closed the bookstore in that year was also the last year the gard- ners filed a federal_income_tax return ii bethel aram ministries and corporation sole plan in the gardners formed bethel aram ministries bam an unincorporated association organized to be an ecclesiastical church ministry they did not file a form_1023 application_for recognition of exemption under sec- tion c of the internal_revenue_code in peti- tioners each signed a document entitled vow of poverty declaring his her intent to divest himself herself from earnings or wages from bethel aram ministries the vows of poverty stated that bam would provide for each’s needs as a pastor of the church ministry they then transferred all of their assets including title to their home to bam on sep- tember mrs gardner filed articles of incorporation with the state of nevada for the office of presiding head prophetess of elizabeth a gardner after the order of the lord jesus christ the high priest and king after the order of melchizedek and her successors a cor- poration sole of bam historically a corporation sole is a succession of persons holding an ecclesiastical or monarchical office see black’s law dictionary 7th ed bryan a garner a dic- tionary of modern legal usage 2d ed corpora- tions sole are authorized under the laws of some states to enable religious leaders to hold property and conduct busi- ness for the benefit of the religious entity as opposed to the gardner v commissioner benefit of the officeholder himself see revrul_2004_41 2004_1_cb_845 the purpose of a corporation sole is to ensure continuity of ownership of property dedicated to the benefit of a religious_organization title to property that vests in the officeholder as a corporation sole passes to the successors of the office by operation of law instead of passing to the officeholder’s heirs id see also chambers v commis- sioner tcmemo_2011_114 mrs gardner learned about corporations sole by speaking with catholic bishops and canon law lawyers as well as through her own study the gardners claimed that the use of their corporation sole plan could reduce an individual’s federal_income_tax liability the gardners told their cus- tomers that they could assign their personal income to a cor- poration sole thus transforming income otherwise taxable into nontaxable income of the corporation sole the gardners advised customers who earned_income through an inde- pendent business to operate their ministries through a cor- poration sole and to form an llc to operate the business the customers were further advised to create a_trust for the ministry which would serve as the majority member of the llc and to hold individually a minority interest in the llc and individually serve as the llc’s managing member the gardners claimed that the income assigned to the trust would be tax free and that if the customer donated of the income of the llc allocated to him to his church the donation would give rise to a charitable deduction the gardners asserted that the corporation sole plan gen- erated the following benefits the corporation sole would not have to file a tax_return the corporation sole was not subject_to the scrutiny of any government agency including the irs the corporation sole had complete immunity from disclosure to the government the corpora- tion sole was subject only to the private government of the person who created it there would be no withholding or self-employment taxes persons working for the corpora- tion sole ceased to be classified as employees but rather would be classified as ministers of the corporation sole and the corporation sole could operate as any individual could the gardners promoted their corporation sole plan by holding seminars where they claimed that god has provided a way for you to be unencumbered in his church today and united_states tax_court reports not at odds with the government whatsoever and still not sure this is for real see what the prominent ‘blacks law library’ has to say about ‘corporation sole’ they also cre- ated a web site that promoted their corporation sole plan and held an annual retreat for individuals who participated in the corporation sole plan moreover mrs gardner distrib- uted at least copies of a book she wrote entitled cor- poration sole vs c corporation to interested individ- uals in exchange for providing their corporation sole plan and assistance in establishing corporations sole the gardners asked for donations to bam the gardners provided a donation sheet to interested individuals printed on bam letterhead the donation sheet provided a list of bam’s serv- ices and the amounts to be donated including discounts if multiple services were requested donation sheet corporation sole please make separate checks out to name bethel aram ministrie sec_2 carol spackman state of nevada state of nevada bethel aram ministries please make separate checks out to bethel aram ministrie sec_2 carol spackman state of nevada state of nevada amount dollar_figure dollar_figure dollar_figure dollar_figure total amount one check for all visa mc is available llc dollar_figure dollar_figure dollar_figure dollar_figure if you are expediting your documents for corporation sole resident agent fee filing fees good standing certificate certified copy of articles for expediting documents if you are expediting your documents corp sole resident agent filing and expediting fees llc resident agent fee filing fees good standing certificate certified copy of articles for expediting documents gardner v commissioner please make separate checks out to trust bethel aram ministries dollar_figure trust blessing reduction documents documents the gardners’ promotion of their plan eventually drew the attention of the irs in the matter was referred to irs senior program analyst kurt kuxhausen who focused on abusive transactions mr kuxhausen initiated his investiga- tion by mailing the gardners an appointment letter and an information_document_request idr in the idr the irs requested anything related to the gardners’ corporation sole plan including books videos recordings bank statements canceled checks and other information related to income received from the sale of the corporation sole plan having received no information from the gardners mr kuxhausen went to the gardners’ home where he personally served them with summonses to appear at a local irs office to discuss the corporation sole plan and provide the irs with the previously requested documents while mr kuxhausen was serving the summonses the gardners gave him a tour of their home which also served as bam’s church and office mrs gardner gave mr kuxhausen a copy of her book and a booklet enti- tled her touch the gardners ignored the irs summonses the irs then issued a summons to bam’s bank requesting bam’s account information the gardners attempted to quash the bank summons their petition to do so was dismissed following the dismissal of the gardners’ petition to quash the bank summons the irs received bam’s bank records for and and for nine months of relying on these records mr kuxhausen determined that the gardners had caused approximately corporations sole to be organized mr kuxhausen reviewed bam’s web site as well as docu- ments distributed by the gardners to individuals interested in the corporation sole plan and concluded that the gardners were promoting an abusive tax scheme he recommended the irs initially sent these documents to the wrong address a second appointment letter and a second idr were sent to petitioners’ correct ad- dress united_states tax_court reports that the government seek a judicial decree enjoining the gardners from promoting their corporation sole plan following this recommendation the government brought an action in the u s district_court for the district of arizona against the gardners on date the dis- trict court granted the government’s motion for summary_judgment denied the gardners’ motion for summary judg- ment and entered an order to permanently enjoin the gard- ners individually and doing business as bam or through any other entity from promoting their corporation sole plan gardner wl the district_court found that the gardners had organized more than corporations sole and llcs for individuals throughout the united_states the gardners made material statements regarding the tax benefits of creating corporations sole llcs and trusts that they knew or had reason to know were false or fraudulent see supra p and the donation sheet was a price list for the gardners’ services the district_court found that the gardners had the edu- cational and business background to know that the state- ments they had made in connection with the so-called tax benefits of their plan were false gardner wl at the district_court concluded that in making material statements regarding both the tax and nontax benefits of their corporation sole plan which they knew or had reason to know were false the gardners were attempting to wrench tax statutes out of context to encourage a willful misreading of the law id at finding that the gardners’ customers were harmed by their reliance on the structure of the corporation sole plan the united_states was harmed as a result of the gard- ners’ clients’ failing to pay correct amounts of tax to the treasury and the public was harmed because the irs was forced to devote resources to identify and recover lost revenue the district_court enjoined the gardners from a organizing promoting marketing or selling corporations sole or any_tax shelter plan or arrangement that advises assists or encour- ages taxpayers to attempt to violate the internal revenue laws or unlaw- fully evade the assessment or collection of their federal_income_tax liabil- ities b making false or fraudulent statements about the allowability of any deduction or credit the excludability of any income or the securing gardner v commissioner of any_tax benefit by the reason of participating in such tax_shelters plans or arrangements c encouraging instructing advising or assisting others to violate the tax laws including to evade the payment of taxes and d engaging in conduct subject_to penalty under sec_6700 ie by making or furnishing in connection with the organization or sale of a shelter plan or arrangement a statement the defendants know or have reason to know be false or fraudulent as to any material matter under the federal tax laws id at after the district_court enjoined the gardners from fur- ther promotion of their corporation sole plan the irs led by mr kuxhausen opened an income_tax examination for the gardners’ and tax years as was noted supra p petitioners ceased filing federal_income_tax returns after relying on bam’s bank records mr kuxhausen conducted a bank_deposits analysis and created substitutes for returns under the authority granted the irs by sec_6020 thereafter the irs mailed mr and mrs gardner separate notices of deficiency for and on date and the irs mailed mr and mrs gardner separate notices of deficiency for on date the gardners timely filed petitions in this court seeking redetermination of the irs’ income_tax determinations in gardner v commissioner tcmemo_2013_67 we upheld respondent’s determinations with respect to the gardners’ income_tax deficiencies as well as certain additions to tax for year sec_2002 and the gardners argued that the money deposited into the bam bank account did not con- stitute taxable_income to them because the deposits were gifts donations to a legitimate church they had taken vows of poverty and they acted as agents of bam we rejected all of these arguments we stated that the deposits were not in that donations are transfers resulting from a detached and disinterested generosity we held that the gardners had received moneys from customers in consideration for organizing corporations sole llcs and trusts we also rejected the gardners’ arguments that they were agents of bam and did not benefit from the income because they took vows of poverty in this regard we found that the gardners had exercised dominion and control_over bam’s bank account and held that all taxable deposits into donations united_states tax_court reports that account were includible in their gross_income gardner v commissioner at the income concurrent with tax examination mr kuxhausen opened a sec_6700 penalty investigation he identified approximately corporations sole organized by the gardners he was able to identify purchasers of the corporation sole plan through examination of bam’s bank records mr kuxhausen gave these names to a list keeper in the irs’ abusive transactions program who took the list to find tax returns for more than of the listed individ- uals mr kuxhausen and a technical analyst then conducted a classification of tax returns for examination by reviewing each of the returns for potential income and or deduction issues such as deductions that could not be justified with the income reported on a return all returns having a discrep- ancy were flagged for examination mr kuxhausen found potential discrepancies with respect to income deduction and or credit issues on of the returns of purchasers of the gardners’ corporation sole plan and classified them for exam- ination after mr kuxhausen completed his investigation the gardners provided the irs with the customer list as required by the district_court the list contained the names of individuals and their church ministries that matched those on mr kuxhausen’s list mrs gardner informed mr kuxhausen that the gardners had organized corporations sole for their customers in the irs entered the dollar_figure sec_6700 penalty assess- ments against mr and mrs gardner on date each assessment was designated for year that year was selected because the investigation commenced in the year was used merely to track the investigation see gunkle v commissioner tcmemo_2012_305 aff ’d 753_f3d_502 5th cir and cortes v commissioner tcmemo_2014_181 where we held that other individuals who participated in the gardners’ corpora- tion sole plan understated their taxable incomes a list keeper is an irs employee who takes information received by a revenue_agent and determines whether the taxpayer can be traced by way of a social_security_number employer_identification_number or other tax identification_number once the individual is identified the list keeper de- termines whether that individual has filed tax returns if returns have been filed the list keeper acquires copies which are then reviewed by a technical analyst or a revenue_agent gardner v commissioner also on date respondent sent the gardners notice_and_demand letters mrs gardner acknowledged that she had received the notice_and_demand letter addressed to her on date mr gardner asserted he had never received a notice_and_demand letter addressed to him neither mr nor mrs gardner paid the sec_6700 penalty the irs mailed mr gardner a final notice-notice of intent to levy and notice of your right to a hearing on date at his last_known_address via certified mail the notice was returned as undeliverable presumably because the gardners had moved since the last time they had filed an income_tax return the irs ascertained the gardners’ correct address and thereafter sent mr gardner via certified mail a second levy notice which mr gardner acknowledged receiving the irs mailed mr gardner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 via certified mail on date and filed a notice of lien against his property on the same date mr gardner acknowledged receiving the lien notice on date mr gardner filed a form request for a collection_due_process or equivalent_hearing on date requesting a hearing referred to as a sec_6330 hearing see infra p as to both the lien and the irs’ intent to levy mr gardner objected to these collection actions claiming do not owe don’t know what is for settlement officer michael freitag was assigned to mr gardner’s case before commencing work he confirmed that he had no prior involvement with mr gardner settlement officer freitag then scheduled a telephone conference for date he informed mr gardner that he could request collec- tion alternatives but that in order to do so mr gardner had to file income_tax returns for through and submit to the irs a completed form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses mr and mrs gardner both participated in the sec_6330 hearing on november they declined to dis- cuss collection alternatives but instead focused solely on the underlying dollar_figure penalty settlement officer freitag declined to discuss the underlying liability stating that mr gardner had had a prior opportunity to dispute it but he had united_states tax_court reports not done so and therefore was not permitted to raise the issue at the sec_6330 hearing the irs mailed mrs gardner a notice_of_intent_to_levy on date which mrs gardner acknowledged receiving on date she mailed a form to the irs on date her objection to the proposed collec- tion activity was identical to that of her husband do not owe don’t know what is for settlement officer bernice mason was assigned mrs gardner’s case before commencing work she confirmed that she had no prior involvement with mrs gardner settlement officer mason then scheduled a telephone conference call for date settlement officer mason informed mrs gardner that she could request collection alternatives but that in order to do so mrs gardner would need to file income_tax returns for through provide proof that she had made estimated_tax payments for and complete a form 433-a at the sec_6330 hearing before settlement officer mason both mr and mrs gardner were present mrs gardner declined to discuss collection alternatives rather mrs gardner wanted to discuss only the sec_6700 penalty assessment settlement officer mason concluded that mrs gardner had had a prior opportunity to litigate the under- lying liability and refused to allow her to raise that issue the irs issued a notice_of_determination to mr gardner on date and to mrs gardner on date the gardners timely filed separate petitions with the court and their cases were consolidated for trial which was held in phoenix arizona on date i introduction opinion these cases involve a review of respondent’s determination to proceed with collection of sec_6700 penalties against mr gardner via lien and levy actions and mrs gardner via levy action the relevant portion of the statute provides we note that mrs gardner also marked that she wished to challenge a filed notice_of_federal_tax_lien although such a challenge is inapplicable in her case gardner v commissioner sec_6700 promoting_abusive_tax_shelters etc a imposition of penalty -any person who- a organizes or assists in the organization of - i a partnership or other entity ii any investment plan or arrangement or iii any other plan or arrangement or b participates directly or indirectly in the sale of any interest in an entity or plan or arrangement referred to in subparagraph a and makes or furnishes or causes another person to make or furnish in connection with such organization or sale - a a statement with respect to the allowability of any deduction or credit the excludability of any income or the securing of any other tax_benefit by reason of holding an interest in the entity or participating in the plan or arrangement which the person knows or has reason to know is false or fraudulent as to any material matter or b a gross_valuation_overstatement as to any material matter shall pay with respect to each activity described in paragraph a pen- alty equal to the dollar_figure or if the person establishes that it is lesser percent of the gross_income derived or to be derived by such person from such activity for purposes of the preceding sentence activities described in paragraph a with respect to each entity or arrangement shall be treated as a separate activity and participation in each sale described in paragraph b shall be so treated the sec_6700 penalty is governed by the procedural rules of sec_6703 which in general removes sec_6700 penalty assessments from the deficiency jurisdiction of this court however sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of underlying tax involved and we have held that our jurisdiction includes reviewing the commissioner’s lien and levy activities regarding penalties governed by the proce- dural rules of sec_6703 including sec_6700 wil- liams v commissioner 131_tc_54 n harry v commissioner tcmemo_2009_206 see callahan v sec_6703 provides that subch b of ch of the code relating to deficiency procedures does not apply with respect to the assessment or col- lection of the penalties provided by sec_6700 sec_6701 and sec_6702 sec_6703 provides that a taxpayer may challenge a penalty under sec_6700 and sec_6701 by paying of the assessed penalty filing an administrative claim_for_refund and if that claim is not granted filing a claim_for_refund in the appropriate u s district_court united_states tax_court reports commissioner 130_tc_44 thus we have jurisdiction to review the notices of determination issued to petitioners ii sec_6320 and sec_6330 and the standard of review sec_6320 provides that written notice of the filing of a notice_of_federal_tax_lien must be furnished by the sec- retary to the taxpayer whose property is subject_to the lien sec_6320 provides that a taxpayer may thereafter request a hearing regarding the filing of the tax_lien and sec_6320 provides that the hearing must be conducted pursuant to the rules of sec_6330 thus the hearing regarding the filing of a notice_of_federal_tax_lien is referred to as a sec_6330 hearing sec_6330 provides that no levy may be made on any property or right to property of any person unless the sec- retary has notified that person in writing of the right to a hearing before the levy is made the sec_6330 hearing sec_6330 provides that if a person requests a sec_6330 hearing that hearing shall be held before an impartial officer_or_employee of the irs during the hearing the tax- payer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers- in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the sec_6330 hearing unless the taxpayer did not receive a notice of defi- ciency for the tax in question or did not otherwise have an opportunity to dispute the underlying tax_liability sec_6330 see also 114_tc_604 in the instant cases the underlying liabilities are the sec_6700 penalties imposed on petitioners the irs concedes that petitioners did not have a prior opportunity to contest the sec_6700 penalties peti- tioners may challenge the existence and or amounts of the underlying liabilities ie the sec_6700 penalties and the court should use a de novo standard of review we we have interpreted the phrase underlying tax_liability to include any amounts a taxpayer owes pursuant to tax laws that are subject_to the commissioner’s collection activities 115_tc_329 the irs also concedes that the record rule is inapplicable when a de gardner v commissioner accept these concessions and on that basis we conclude we have jurisdiction to consider the existence and amounts of the sec_6700 penalties assessed against petitioners iii burden_of_proof to prevail respondent must prove that petitioners are liable for the sec_6700 penalties and the amounts of the penalties sec_6703 provides that the irs bears the burden of proving that any person is liable for a penalty pursuant to sec_6700 respondent argues that he has met his bur- den by establishing by the defense of collateral_estoppel that the gardners engaged in conduct which makes them liable for the sec_6700 penalties and presenting evi- dence at trial which establishes that each petitioner engaged in conduct making himself herself liable for the sec_6700 penalty no fewer than times if respondent proves that violations of sec_6700 have occurred a penalty of dollar_figure applies to each violation unless petitioners establish that the amount of gross_income derived from the prohibited activity was less see sec_6700 flush language petitioners bear the burden of proving that the amount derived from each prohibited activity was less than dollar_figure see id iv application of the sec_6700 penalty a penalty liability in applying sec_6700 courts have identified four ele- ments the government must establish organization of or participation in the sale of certain investment plans or arrangements statements regarding the allowability of deductions or tax_credits the excludability of income or the securing of other tax benefits knowledge or reason to know the statements are false and that the statements pertain to a material matter united_states v stover novo review is conducted see 134_tc_1 the court_of_appeals for the ninth circuit affirmed a decision in which a district_court applied a preponderance_of_the_evidence standard in a sec_6700 case 872_f2d_898 9th cir united_states tax_court reports f 3d 8th cir 202_f3d_1093 9th cir sec_6700 makes no mention of whether a participant must rely on the promoter’s statements or underreport his her tax as a result of participation in the promotion how- ever the legislative_history of the section states that the actions of the plan participants are not relevant to the application of the section there need not be reliance by the purchasing taxpayer or actual under-reporting of tax these elements have not been included because they would substantially impair the effectiveness of this penalty thus a penalty can be imposed based upon the offering materials of the arrangement without an audit of any purchaser of interests s rept no vol pincite u s c c a n respondent posits that he has established the gardners’ liability through the judicial doctrine_of collateral_estoppel respondent states in his brief that a fter applying collateral_estoppel the only issue for the court to decide is if peti- tioners’ false statements were made in connection with at least of the corporation sole arrangements collateral_estoppel is an affirmative defense barring a party from relitigating an issue determined against that party in an earlier action even if the second action differs significantly from the first one black’s law dictionary the collateral_estoppel doctrine is also known as issue preclusion once an issue of fact or law is actually and nec- essarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litiga- tion 440_us_147 citing 439_us_322 n thus if an issue has been resolved by a court the sec_6330 bars a person from raising in a collection hearing an issue that was raised and considered at a previous hearing or in any other administrative or judicial proceeding in which the person seeking to raise the issue meaningfully participated thus codifying the doctrines of collat- eral estoppel and res_judicata see katz v commissioner t c pincite mcintosh v commissioner tcmemo_2003_279 respondent alleged collateral_estoppel as an affirmative defense in both cases in his respective first amendments to answer both filed janu- ary by leave of the court pursuant to rule a gardner v commissioner issue will not be taken up again by a subsequent court the commissioner may assert the doctrine_of collateral_estoppel as an affirmative defense even though the commissioner was not a party to the prior proceeding see 105_tc_141 collateral_estoppel applies in a factual dispute if the fol- lowing conditions are satisfied the issue in the second suit is identical in all respects with the one decided in the first action there is a final judgment rendered by a court of competent jurisdiction the party against which collat- eral estoppel is asserted is either a party to the prior judg- ment or the privy of a party to the prior judgment the parties actually litigated the issues and the resolution of these issues was essential to the prior decision and the controlling facts and applicable legal rules remain unchanged from those in the prior litigation 90_tc_162 aff ’d 904_f2d_525 9th cir we agree with respondent that all five peck elements are present in these cases with respect to the first element the issues in both the district_court case and these cases are identical sec_7408 empowers a court to enjoin any person from further engaging in specified_conduct specified_conduct is defined in sec_7408 and includes any_action or failure to take action which is subject_to penalty under sec_6700 sec_7408 to enjoin the gardners from engaging in promoting and selling of an abusive_tax_shelter plan or arrangement the district_court necessarily deter- mined that they engaged in conduct subject_to the sec_6700 penalty as the district_court stated in its order sec_7408 authorizes a court to enjoin persons who have engaged in conduct subject_to penalty under code sec_6700 from engaging in further such conduct or any other conduct subject_to penalty under the code if the court finds that injunctive relief is appropriate to pre- vent recurrence of the conduct based on the evidence presented by the parties the court finds that the defendants are engaging in con- duct in violation of code sec_6700 gardner wl at with respect to the second element the district court’s order upheld on appeal by the court_of_appeals for the ninth circuit is a final judgment by a court of competent jurisdiction with respect to the third element petitioners and the government were both parties to the prior case and the irs may claim collateral_estoppel even if a different united_states tax_court reports government agency participated in the prior case see supra p with respect to the fourth element the record makes it clear that petitioners fully disputed and the parties fully litigated all issues with respect to the injunction with respect to the fifth element there has been no modification to sec_6700 or the regulations promulgated thereunder since the prior litigation the facts of these cases have not changed since the end of the prior litigation as respondent points out in his brief the sec_6700 penalty naturally flows from the injunction granted by the district_court the dis- trict court determined that the gardners violated sec_6700 sec_6700 provides that any person who violates sec_6700 ‘shall pay’ a penalty petitioners reply that collateral_estoppel is inapplicable in these cases it is clear there are no abusive transactions to give rise to the penalty respondent did not prove the abu- sive transaction what the respondent is passing off as proof is the district_court said that the gardners engaged in con- duct that violates sec_6700 petitioners then argue that the corporation sole plan was not an abusive_tax_shelter however petitioners’ position is precisely what the doctrine_of collateral_estoppel was intended to avoid relitigating closed questions petitioners repeated in this court the same argument that they made in the district_court as well as the same false statements made to their customers that led the district_court to enjoin them we thus hold that the doc- trine of collateral_estoppel applies in the instant situation and that the district court’s determination is conclusive consequently respondent has met his burden of establishing that the gardners are liable for the sec_6700 penalties for example in their brief petitioners admit that they advised their customers to use the structure reviewed by the district_court see supra p in which llcs and trusts are used to divert up to of their business income to a church making it tax free petitioners argue this admission supports their position because t he statements made of mrs gardner with respect to the benefits of a religious corporation sole are clearly consistent with current law the district_court came to a different conclusion that the advice given by the gardners constituted a false or fraudulent statement under sec_6700 gardner v commissioner b amount of penalty a taxpayer is liable for a dollar_figure penalty for each violation of sec_6700 unless the taxpayer can establish that the amount of gross_income derived from the activity was less than dollar_figure sec_6700 the district_court did not address the penalty amount for which the gardners would be liable although it did find that the gardners had organized more than corporations sole for their customers to impose a dollar_figure penalty against each petitioner respondent is obligated to establish that each petitioner com- mitted acts which made him her liable for the sec_6700 penalty at trial mr kuxhausen did just that he explained in detail how he and his colleagues examined bam’s bank accounts customers’ canceled checks and cus- tomers’ tax returns and how he and his colleagues were able to identify corporations sole organized by petitioners and correlate payments made by the customers mr kuxhausen classified only income_tax returns because they had the most potential for examination adjustments ie most likely to have issues with income deductions and or credits the gardners maintain that the irs did not establish that any of the individuals who purchased the corporation sole plan used the plan to avoid federal_income_tax the gard- ners allege that the purchasers were legitimate ordained bishops pastors elders etc who had purchased the plan for the governance of their respective churches and or ministries in this regard four of the individuals that mr kuxhausen identified testified on petitioners’ behalf each individual credibly testified that he did not use his respective corpora- tion sole to avoid taxes but rather each individual used his corporation sole to administer his ministry in furtherance of what are unquestionably good works the irs audited the returns of all four individuals none had any corporation- sole-related adjustments made to his tax_return indeed one witness received a tax_refund after his audit the focus of sec_6700 however is not on the recipient it is on the promoter of the abusive_tax_shelter as the legis- lative history of the statute makes clear a promoter is liable for the sec_6700 penalty even if the irs does not audit the return of the purchaser indeed even if the purchaser makes no use of the tax_shelter and does not underreport united_states tax_court reports his her tax the promoter is still liable for the sec_6700 penalty see s rept no vol supra pincite u s c c a n pincite sec_6700 provides that if a tax_shelter pro- moter establishes that he she derived less than dollar_figure with respect to each promotional action the sec_6700 penalty shall be that lesser amount the gardners have not done so c conclusion the district_court determined that the gardners’ corpora- tion sole plan violated sec_6700 and we so hold the irs established that the gardners sold the corporation sole plan to those individuals and we hold the gardners sold the corporation sole plan to at least individuals v year at issue the notices of determination sent to the gardners state that the year involved is at trial we inquired how the irs selected when the gardners sold their corporation sole plan in and in his brief respondent replied that the irs investigation commenced in and for administrative reasons the irs tracked the gardners’ sec_6700 penalties in tax modules designated year respondent posits that sec_6700 penalties are not assessed for discrete taxable years but rather for conduct and transactions that may occur over one or more taxable years courts have examined the period for a sec_6700 pen- alty assessment before in 881_f2d_340 6th cir the court_of_appeals for the sixth circuit was faced with a notice_and_demand regarding a sec_6700 penalty assessment which did not specify the period involved subsection a of sec_6671 which governs the assessment of all penalties provided in subchapter_b of chapter including those of sec_6700 in any case petitioners’ witnesses acknowledged they received and re- viewed the information contained in the corporation sole plan information that the district_court concluded was false respondent states in his brief that the form_8278 assessment and abatement of miscellaneous civil penalties which revenue agents are re- quired to complete when requesting an assessment of the sec_6700 pen- alty requires that the revenue_agent assign a year to which the penalty applies the form is not processed if a year is not provided gardner v commissioner provides that such penalties shall be paid upon notice_and_demand and shall be collected as taxes chapter of the code specifically sec_6201 through governs assessment of taxes consequently that chapter of the code controls how the penalty is assessed similarly chapter which sets forth the rules for the collection_of_taxes governs the collection of the sec_6700 penalty specifically sec_6303 of chapter provides after the making of an assessment of a tax pursuant to sec_6203 the irs shall give notice to each person liable for the unpaid tax stating the amount and demanding the payment thereof the court_of_appeals in planned invs inc f 2d pincite con- cluded sec_6303 does not prescribe any particular form of notice treasury regulations promulgated under the authority of sec_6303 merely parrot the statutory language that the notice shall state the amount of the tax and demand pay- ment thereof sec_301_6303-1 the court_of_appeals held construing the plain language of the statutes and regulations outlined above it becomes evident that the form of notice of assessment of a sec_6700 penalty requires only a statement of the amount of the penalty and a demand for payment it is also clear that the notice sent to the plaintiff in this case complied with these requirements as the notice identified the amount assessed and demanded payment id the court of appeals’ analysis did not end there notice must also meet the general fairness requirement of due process the court_of_appeals in planned invs inc stated that notices that contain technical defects are valid where the taxpayer has not been prejudiced or misled by the error and is afforded a meaningful opportunity to litigate his claims id see also 908_f2d_18 5th cir full opportunity to contest the amount of a sec_6700 penalty constituted basic fairness the rationale of planned invs inc was followed by several other courts of appeals see in re mdl-731 tax_refund litig of organizers promoters of inv plans involving book the court_of_appeals noted that ch provides for two methods of assessment subch b’s special procedure for assessment of income es- tate and gift_taxes and subch a’s general procedure for the assess- ment of other taxes however subch b is inapplicable pursuant to the pro- visions of sec_6703 see 881_f2d_340 6th cir united_states tax_court reports props leasing 989_f2d_1290 2d cir the internal_revenue_code thus does not obligate the irs to assess sec_6700 penalties only on income actually earned during discrete taxable periods 908_f2d_18 finding the court_of_appeals for the sixth circuit’s reasoning in planned invs inc persuasive 874_f2d_584 8th cir indeed it does not appear that sec_6671 dictates any particular assessment_period for sec_6700 penalties which do not relate to any specific tax we are cognizant that the court_of_appeals for the ninth circuit to which appeal in this matter would normally lie has taken a position that may appear contrary to this precedent in 872_f2d_898 9th cir issued before planned invs inc or the other cases cited supra the court_of_appeals for the ninth circuit suggested that sec_6700 penalties should be assessed on an annualized basis the court ruled that the sec_6700 penalty was properly calculated as a percentage of the gross_income derived from the sales made during the year or years involved the language of sec_6700 on which the court_of_appeals opined in bond has been superseded by an amend- ment to sec_6700 in congress added the flush lan- guage to sec_6700 to clarify that activities described in paragraph a referring to organization of a partnership or other entity any investment plan or arrangement or any other plan or arrangement with respect to each entity or arrangement shall be treated as a separate activity and participation in each sale described in paragraph b participation in the sale of any interest in an entity or plan or arrangement referred to in sec_6700 shall be so treated omnibus budget reconciliation act of pub_l_no sec a - stat pincite we believe it proper to follow herein the analysis in planned invs inc and the other courts of appeals opinions that have followed it in these cases the notices of deter- mination identified the amounts assessed and made it clear that payment was required although the tax_year included in the notice_of_determination was not relevant to petitioners’ cases the irs provided a cogent administrative reason why a year was identified ie administrative requirements and the gardners were both knowledgeable as to all relevant facts and arguments of the irs and had a full opportunity gardner v commissioner to contest the dollar_figure penalties at trial before us in sum we find the notices of determination to proceed with lien and levy actions that were provided to the gardners with respect to the sec_6700 penalties were adequate vi other matters the remainder of these cases requires our review of the actions of the irs appeals_office when the court conducts a de novo review of the underlying liability we review all determinations not involving the underlying liability for abuse_of_discretion 119_tc_252 an action constitutes an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 129_tc_107 the court_of_appeals for the ninth circuit has specifically held that for sec_6330 cases the scope of review is limited to the administrative record where the standard of review is abuse_of_discretion see 568_f3d_710 9th cir aff ’g tcmemo_2006_166 and aff ’g and vacating decisions in related cases in deciding whether the irs settlement officers abused their discretion in sustaining the collection actions we con- sider whether they properly verified that the require- ments of any applicable law or administrative procedure have been met considered any relevant issues the tax- payer raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concerns of the person that any collection action be no more intrusive than necessary see sec_6330 mr gardner asserts that he did not receive notice_and_demand for payment of his sec_6700 penalty however settlement officer freitag reviewed the form_4340 certifi- cate of assessments payments and other specified matters included in mr gardner’s administrative file it states that a statutory notice of balance due ie notice_and_demand was mailed to mr gardner on date a settle- we note that in the stipulation of facts petitioners acknowledged they organized at least corporations sole during and at trial peti- tioners stated they organized corporations sole during in either case petitioners were well aware of the situation united_states tax_court reports ment officer may rely on a form_4340 to verify that a valid assessment was made and that notice_and_demand was sent to the taxpayer in accordance with sec_6303 118_tc_162 absent a showing of irregularity a transcript with this information is sufficient to establish that the procedural requirements of sec_6330 have been met id pincite the gardners raised no other verification issues and at trial the irs settlement officers each testified that they reviewed each petitioner’s adminis- trative file and verified that the requirements of applicable law and administrative procedure had been met the settle- ment officers also confirmed at trial that the lien and pro- posed levy collection actions each balanced the need for effi- cient collection_of_taxes with the gardners’ concerns that the collection actions be no more intrusive than necessary vii conclusion after considering the merits of petitioners’ arguments we hold that petitioners are each liable for a dollar_figure sec_6700 penalty because we find no abuse_of_discretion in the settlement officers’ determinations we sustain the irs’ lien against mr gardner and hold that the irs’ proposed levy actions against both gardners may proceed we have considered all of petitioners’ arguments and to the extent not discussed herein we find them to be without merit and or irrelevant to reflect the foregoing decisions will be entered for respondent f
